DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are  objected to because of the following informalities:  
As to claim 1, line 2, “the analog mixer” should be replaced with “an analog mixer”.
As to claim 6, line 2, “, wherein the second DPLL is different from the DPLL” should be added after “the ADC”.
Withdrawn claims 18, 19, 22, and 29-32 should be cancelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laaja et al. (hereinafter referred to as “Laaja”, US 2015/0311908) in view of Risbo et al. (hereinafter referred to as “Risbo”, US 2018/0341230).
As to claim 1, Laaja teaches a method and a circuit for cancelling phase noise, the circuit comprising: a first mixer configured to receive a modulated signal (Fig. 3, mixer 34); a phase-lock loop (PLL) configured to provide a first clock signal to the first mixer and to provide a phase noise estimate of phase noise of the PLL (Fig. 3, PLL 20, phase noise compensation subsystem 42); an analog-to-digital converter (ADC) configured to receive an output of the analog mixer and provide digital information of the modulated signal (Fig. 3, ADC 38); and an equalization circuit configured to receive the phase noise estimate from the PLL and to apply a digital representation of the phase noise of the PLL to the digital information via a second mixer to reduce phase noise of digital information (Fig. 3, PLL 20, phase noise compensation subsystem 42, digital phase rotator 48, mixer 50).

Risbo further teaches a DPLL (Fig. 5, paragraphs [0013] and [0014]).
It would have been obvious to one of ordinary skill in the art to use a DPLL instead of the analog PLL used by Laaja since DPLLs are well known in the art, and it is advantageous to replace analog PLLs with digital PLLs since newer systems require a smaller area (PCB real-estate advantages), lower power consumption, and increased scalability that can be accomplished by using DPLLs.
As to claim 2, Laaja further teaches time-aligning (or synchronizing) the digital phase rotation with the phase error (or noise) inputted to the second mixer (paragraph [0030]).
Risbo further teaches a DPLL circuit that places a TDC after a phase difference detector (Fig. 5, PD 32, TDC 34).
It would have been obvious to one of ordinary skill in the art to place a TDC after phase/frequency detector in DPLL (TDC replaces a charge pump in the DPLL) in order to reduce size and lower power consumption by using DPLL.
Laaja and Risbo do not expressly teach that the equalization circuit includes a resample circuit configured to sample the phase noise estimate from a TDC of the DPLL at a rate corresponding to a rate of the ADC.
	It is officially noted that it is well known in the art and/or obvious to use a sampler to synchronize the rate of the phase noise estimate outputted by TDC (i.e., using the signal inputted to a loop filter) with the rate of the signal outputted by the ADC in order to perform phase noise compensation effectively (and correctly).


As to claim 3, Laaja further teaches time-aligning (or synchronizing) the digital phase rotation with the phase error (or noise) inputted to the second mixer (paragraph [0030]).
Risbo further teaches an all digital PLL (ADPLL) circuit that includes a digital phase difference detector (Fig. 5, ADPLL 26, PD 32, paragraph [0039]).
It would have been obvious to one of ordinary skill in the art to include a digital phase/frequency detector in DPLL in order to determine phase difference between a reference clock signal and an output clock signal in an ADPLL.
Laaja and Risbo do not expressly teach that the equalization circuit includes a resample circuit configured to sample the phase noise estimate from a digital phase detector of the DPLL at a rate corresponding to a rate of the ADC.
	It is officially noted that it is well known in the art and/or obvious to use a sampler to synchronize the rate of the phase noise estimate with the rate of the signal outputted by the ADC in order to perform phase noise compensation effectively. 
	It would have been obvious to one of ordinary skill in the art to include a resample circuit configured to sample the phase noise estimate from a digital phase detector of the DPLL at a rate corresponding to a rate of the ADC for the reason stated above.

	As to claim 10, Laaja further teaches that the second mixer is a digital mixer (Fig. 3, mixer 50).

	As to claim 13, Laaja further teaches receiving a clock signal at the analog mixer includes generating a clock signal using a phase locked loop (Fig. 3, PLL 20, divde-by-N 40, mixer 34).
Laaja does not expressly teach that the PLL is a digital PLL (DPLL).
Risbo further teaches a DPLL (Fig. 5, paragraphs [0013] and [0014]).
It would have been obvious to one of ordinary skill in the art to use a DPLL instead of the analog PLL used by Laaja since DPLLs are well known in the art, and it is advantageous to replace analog PLLs with digital PLLs since newer systems require a smaller area (PCB real-estate advantages), lower power consumption, and increased scalability that can be accomplished by using DPLLs.
	As to claim 14, Laaja further teaches generating the clock signal includes generating an estimate of the phase noise of the clock signal (Fig. 3, output of CO 22, PD 24).
Laaja does not expressly teach that the PLL is a digital PLL (DPLL), wherein generating the clock signal includes generating an estimate of the phase noise of the clock signal at a TDC of the DPLL.

It would have been obvious to one of ordinary skill in the art to use a DPLL that includes a TDC placed after a phase detector instead of the analog PLL used by Laaja, wherein an estimate of the phase noise of the clock signal is generated  at the TDC (i.e., output of the TDC or input of digital loop filter) since it is advantageous to replace analog PLLs with digital PLLs since newer systems require a smaller area (PCB real-estate advantages), lower power consumption, and increased scalability that can be accomplished by using DPLLs.
As to claim 15, Laaja further teaches generating the clock signal includes generating an estimate of the phase noise of the clock signal (Fig. 3, output of CO 22, PD 24).
Laaja does not expressly teach that the PLL is a digital PLL (DPLL), wherein generating the clock signal includes generating an estimate of the phase noise of the clock signal at a digital phase detector (DPD) of the DPLL.
Risbo further teaches an ADPLL (Fig. 5, ADPLL 26,  paragraphs [0013] and [0014]) that includes a digital phase detector and a TDC (Fig. 5, PD 32, TDC 34, paragraph [0039]).
It would have also been obvious to one of ordinary skill in the art to use an ADPLL that includes a digital phase detector instead of the analog PLL used by Laaja, wherein an estimate of the phase noise of the clock signal is generated at the DPD since it is advantageous to replace analog PLLs with digital PLLs since newer systems 
As to claim 16, Laaja further teaches time-aligning (or synchronizing) the digital phase rotation with the phase error (or noise) inputted to the second mixer (paragraph [0030]).
Risbo further teaches a DPLL circuit (Fig. 5, DPLL 26). 
It would have been obvious to one of ordinary skill in the art to use a DPLL instead of the analog PLL used by Laaja since it is advantageous to replace analog PLLs with digital PLLs since newer systems require a smaller area (PCB real-estate advantages), lower power consumption, and increased scalability that can be accomplished by using DPLLs.
Laaja and Risbo do not expressly teach applying the digital estimate of phase noise includes resampling the estimate of the phase noise from the DPLL to conform a sampling rate of the estimate of phase noise to a sampling rate of the ADC.
	It is officially noted that it is well known in the art and/or obvious to use a sampler or resampler to synchronize the sampling rate of the phase noise estimate with the sampling rate of the ADC in order to perform phase noise compensation effectively (and correctly). 
	It would have been obvious to one of ordinary skill in the art to include a resampler configured to conform a sampling rate of the estimate of phase noise to a sampling rate of the ADC for the reason stated above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Laaja.
	As to claim 11, Laaja further teaches a method of compensating for phase noise, the method comprising: receiving a modulated signal at an analog mixer (Fig. 3, output of LNA 32, mixer 34); receiving a clock signal at the analog mixer (Fig. 3, divide-by-N 40, mixer 34); converting an analog output of the analog mixer to a digital signal (Fig. 3, ADC 38); digitally estimating phase noise of the clock signal to provide a digital estimate of the phase noise (Fig. 3, output of PD, phase noise compensation subsystem 42); and applying the digital estimate of the phase noise to the digital signal using a digital mixer to reduce phase noise in the digital signal (Fig. 3, mixer 50).
.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perlmutter et al., US 2019/0052452, Figs. 3 and 4
Thijssen et al., US 2018/0254774, Figs. 3A and 3B
Khoury et al., US 2019/0268008, Figs.  4, 5, and 7

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632